Mr.. Justice Lacey. It is held in this State that the beneficiary under a policy of assurance, where no contracts issue in accordance with the constitution and by-laws of the order, gets no vested interest in the policy during the life of the assured, and that the laws and constitution of the order may be changed at the will of the members in the regular way as prescribed by the rules of the order, so as to limit and abridge the interests of the beneficiaries. Martin v. Stubbings, 126 Ill. 387. This principle of law, however, we do not understand to be controverted by counsel for appellant. But the contention' between the parties and their counsel seems to be concerning the effect of the amendment of the constitution in October, 1888, and the marriage of deceased after the issuance of the certificate to him and his assignment thereof to his mother. It is contended on the part of counsel for the appellant that the amendment of the constitution and by-laws in no Avay affected the previous assignment of the benefits named in the certificate to appellant, and that unless changed by him subsequently to the amendment by the appellee of its bylaws in October, 1888, the original assignment is valid and the money due to appellant under the certificate. The contrary of this view is held by counsel for appellee. By them it is insisted that the new by-law giving the benefits to the widow, unless otherwise ordered, had the effect to set aside and nullify the former appointment by deceased of the benefit to his mother. The decision of the case hinges on the determination of this point. Was a new assignment necessary after the enactment of Art. 13, gee. 1? We must hold with the appellee on this question. After the revision of the constitution of appellee in October, 1888, a complete change was made in regard to the payment of benefits called for in certificates. Primarily the benefits would go to the wife, unless, indeed, the holder of the certificate should by affirmative act order otherwise, and this rule prescribed by appellee, we think, was intended to cover cases where certificates of benefits had been issued and assigned by the beneficiary, as well as to certificates thereafter to be issued by appellee. It was intended, no doubt, to compel a member who had married subsequently to the issuance and assigmnent of his certificate and after the adoption of the new article of the constitution, to affirmatively act if he desired to cut off his wife and immediate family from the benefits of the association in case of his death. If he did not do this, then the benefits due under the certificate and the constitution would, by operation of Art. 13, Sec. 1, go to'his wife, and in case of her death to their joint children. It was not intended, we think,- to leave the old appointment of the benefits made by the member under the old constitution in force. Under the old constitution, an appointment of the benefits was compelled to give the certificate force and effect, and the appointment of the beneficiary was made for that purpose and of necessity. Under the new regulation the benefits went to the deceased wife without appointment or assignment. A complete change was made in the constitution of the association in regard to the appointment of benefits, and applied, as we think, to old certificates and policies, as well those issued before as after the adoption of the new rule. The assured not having exercised his rights to assign his policy to his mother after the adoption of the amended constitution, the amount due thereunder should go to his wife, to whom it was rightfully paid by appellee. We therefore see no error in the action of the court below in rendering a decree dismissing appellant’s bill. The decree of the court below is therefore affirmed. Decree affirmed.